Case 1:20-cv-02859-JMS-TAB Document 10 Filed 02/18/21 Page 1 of 6 PageID #: 151




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

 CHRISTOPHER RODGERS,                                   )
                                                        )
                                Petitioner,             )
                                                        )
                           v.                           )        No. 1:20-cv-02859-JMS-TAB
                                                        )
 WARDEN,                                                )
                                                        )
                                Respondent.             )

          ORDER DISMISSING PETITION FOR A WRIT OF HABEAS CORPUS

        Christopher Rodgers has filed a petition for a writ of habeas corpus challenging his

 conviction for murder under Indiana Case No. 49G05-1306-MR-42089. The respondent has filed

 a motion to dismiss, arguing that Mr. Rodgers has not exhausted his state court remedies.

 Mr. Rodgers has filed a motion to stay the proceedings and hold the petition in abeyance while he

 returns to state court to exhaust his claims. For the reasons explained below, the motion to dismiss

 is GRANTED, the motion to stay the proceedings and hold the petition in abeyance is DENIED,

 and the petition is DISMISSED WITHOUT PREJUDICE. A certificate of appealability shall

 not issue.

                                                   I.
                                              BACKGROUND

        On March 24, 2014, Mr. Rodgers pleaded guilty to one count of murder IN Indiana Case

 No. 49G05-1306-MR-42089. Dkt. 7-1, p. 3. On May 23, 2014, the trial court sentenced him to

 serve 45 years in the Indiana Department of Correction. Id. at 4. Mr. Rodgers did not pursue a

 direct appeal of his conviction or sentence in state court. Dkt. 2, p. 2.
Case 1:20-cv-02859-JMS-TAB Document 10 Filed 02/18/21 Page 2 of 6 PageID #: 152




           On January 21, 2015, Mr. Rodgers filed a petition for post-conviction relief under Indiana

 Case No. 49G05-1501-PC-3238. Dkt. 7-2, p. 1. On March 2, 2016, the post-conviction court

 granted his motion to withdraw the petition. Id. at 5.

           On March 23, 2016, Mr. Rodgers filed a second petition for post-conviction relief under

 Indiana Case No. 49G05-1604-PC-14456. Dkt. 7-3, p. 1. The post-conviction court held an

 evidentiary hearing on the petition on January 16, 2019. Id. at 7-8. Mr. Rodgers filed his proposed

 findings of fact and conclusions of law on July 30, 2019. Id. at 8. The state subsequently filed four

 motions for extensions of time to file its proposed findings of fact and conclusions of law, all of

 which were granted Id. at 8-10. The state's last motion for an extension of time was granted on

 September 29, 2020, and the state's deadline was extended to January 15, 2021. Id. at 10.

           On January 15, 2021, the state filed its proposed findings of fact and conclusions of law.

 See Indiana Case No. 49G05-1604-PC-14456. On January 21, 2021, the post-conviction court

 denied Mr. Rodger's petition for post-conviction relief. Id.

           While the post-conviction petition was still pending, in October 2020, Mr. Rodgers filed

 the instant petition for a writ of habeas corpus. Dkt. 2. He argued that the Court should excuse his

 failure to exhaust state court remedies because the post-conviction proceedings had encountered

 an inordinate and unjustifiable delay as a result of the state's repeated motions for extensions of

 time. Dkt. 3. On November 17, 2020, the Court issued an Order directing the respondent to show

 cause why the petition should not be granted. Dkt. 5. On December 29, 2020, the respondent filed

 a motion to dismiss the petition, arguing that the Court should not excuse Mr. Rodgers' failure to

 exhaust. Dkt. 7. On January 20, 2021, Mr. Rodgers asked the Court to stay the proceedings and

 hold the petition in abeyance while he returns to state court to exhaust his state court remedies.

 Dkt. 9.



                                                   2
Case 1:20-cv-02859-JMS-TAB Document 10 Filed 02/18/21 Page 3 of 6 PageID #: 153




                                               II.
                                        LEGAL STANDARD

        "To protect the primary role of state courts in remedying alleged constitutional errors in

 state criminal proceedings, federal courts will not review a habeas petition unless the prisoner has

 fairly presented his claims throughout at least one complete round of state-court review, whether

 on direct appeal of his conviction or in post-conviction proceedings." Johnson v. Foster, 786 F.3d

 501, 504 (7th Cir. 2015) (citation and quotation marks omitted); see 28 U.S.C. § 2254(b)(1)(A).

        "Inordinate, unjustifiable delay in a state-court collateral proceeding excuses the

 requirement of petitioners to exhaust their state-court remedies before seeking federal habeas

 corpus relief." Jackson v. Duckworth, 112 F.3d 878, 881 (7th Cir. 1993). Where a delay of state

 court proceedings has been resolved, the impediment to exhaustion is removed, and "the comity

 concerns underlying the exhaustion requirement compel the federal courts to allow the state

 litigation to run its course." Monegain v. Carlton, 576 F. App'x 598, 602 (7th Cir. 2014).

        Federal habeas courts have the authority to stay the proceedings and hold the petition in

 abeyance to allow the petitioner an opportunity to return to state court to exhaust his claims. Rhines

 v. Weber, 544 U.S. 269, 278 (2005). Stay and abeyance should be used only in limited

 circumstances, where there was good cause to excuse the failure to exhaust and where the

 unexhausted claims may have some merit. Id. The purpose of this procedure is to shield a good

 faith petitioner from the consequences of AEDPA's 1-year period of limitations. Id. at 275.

                                                III.
                                            DISCUSSION

        At the time Mr. Rodgers filed his habeas petition, the proceedings in state court had been

 frozen for more than a year. The state's deadline to file its proposed findings of fact and conclusions

 of law was still months away, and it was not clear whether the state would ask for yet another



                                                   3
Case 1:20-cv-02859-JMS-TAB Document 10 Filed 02/18/21 Page 4 of 6 PageID #: 154




 extension of time to submit this filing. After the respondent filed a motion to dismiss the petition,

 arguing that the delay in post-conviction proceedings was neither inordinate nor unjustifiable, the

 state submitted its proposed findings of fact and conclusions of law, and the post-conviction court

 denied Mr. Rodgers' petition. Because the impediment to exhaustion has been removed,

 Mr. Rodgers must return to state court and exhaust his state court remedies.

        Mr. Rodgers' motion to stay the proceedings and hold the petition in abeyance implicitly

 concedes this point. Rather than dismiss the petition without prejudice, he asks the Court to keep

 the action open while he presents his claims to the Indiana Court of Appeals and Supreme Court.

 However, the purpose of the stay and abeyance procedure is to shield a good faith petitioner from

 AEDPA's one-year period of limitations. Mr. Rodgers has not yet come up against this deadline.

 Dismissing the action while he continues to litigate his claims in state court will not prejudice his

 ability to later file a timely federal habeas petition. See Carpenter v. Douma, 840 F.3d 867, 869

 (7th Cir. 2016) (AEDPA's one-year period of limitations is statutorily tolled for the "time during

 which a properly filed application for State post-conviction or other collateral review with respect

 to the pertinent judgment or claim is pending") (quoting 28 U.S.C. § 2244(d)(2)). Accordingly, the

 motion to dismiss is GRANTED, and the motion to stay the proceedings and hold the petition in

 abeyance is DENIED.

                                          IV.
                             CERTIFICATE OF APPEALABILITY

        "A state prisoner whose petition for a writ of habeas corpus is denied by a federal district

 court does not enjoy an absolute right to appeal." Buck v. Davis, 137 S. Ct. 759, 773 (2017).

 Instead, a state prisoner must first obtain a certificate of appealability. See 28 U.S.C. § 2253(c)(1).

 "A certificate of appealability may issue . . . only if the applicant has made a substantial showing

 of the denial of a constitutional right." 28 U.S.C. § 2253(c)(2). In deciding whether a certificate of

                                                   4
Case 1:20-cv-02859-JMS-TAB Document 10 Filed 02/18/21 Page 5 of 6 PageID #: 155




 appealability should issue, "the only question is whether the applicant has shown that jurists of

 reason could disagree with the district court's resolution of his constitutional claims or that jurists

 could conclude the issues presented are adequate to deserve encouragement to proceed further."

 Buck, 137 S. Ct. at 773 (citation and quotation marks omitted).

        Where a claim is resolved on procedural grounds, a certificate of appealability should issue

 only if reasonable jurists could disagree about the merits of the underlying constitutional claim

 and about whether the procedural ruling was correct. Flores-Ramirez v. Foster, 811 F.3d 861, 865

 (7th Cir. 2016) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

        Rule 11(a) of the Rules Governing Section 2254 Proceedings in the United States District

 Courts requires the district court to "issue or deny a certificate of appealability when it enters a

 final order adverse to the applicant." Because reasonable jurists would all agree that Mr. Rodgers'

 petition should be dismissed without prejudice for failure to exhaust his state court remedies, a

 certificate of appealability is DENIED.

                                               V.
                                           CONCLUSION

        For the reasons explained above, the respondent's motion to dismiss, dkt. [7], is

 GRANTED. Mr. Rodgers' motion to stay the proceedings and hold the petition in abeyance,

 dkt. [9], is DENIED. The petition for a writ of habeas corpus is DISMISSED WITHOUT

 PREJUDICE. A certificate of appealability shall not issue.

        IT IS SO ORDERED.



            Date: 2/18/2021




                                                   5
Case 1:20-cv-02859-JMS-TAB Document 10 Filed 02/18/21 Page 6 of 6 PageID #: 156




 Distribution:

 CHRISTOPHER RODGERS
 245615
 INDIANA STATE PRISON
 INDIANA STATE PRISON
 Electronic Service Participant – Court Only

 Caroline Templeton
 INDIANA ATTORNEY GENERAL
 caroline.templeton@atg.in.gov




                                               6
